DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 11, line 2, “a drive shaft” is set forth; however the same has been previously set forth in claim 1, line 2.  Setting forth the same element again amounts to a double inclusion. 
With respect to claim 12, the recitation “the cover member” lacks positive antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikebukuro (U.S. Patent Application Publication No. US2018/0098530 A1).

With respect to claim 1, Ikebukuro discloses a handle assembly for a spinning reel 100, the handle assembly configured to be rotatable integrally with a drive shaft 17 of the spinning reel, comprising: a shaft member 18 configured to be rotatable integrally with the drive shaft; a handle arm 21 coupled to the shaft member; a tubular member 24 disposed between the drive shaft and the handle arm on an outer periphery of the shaft member in order to position the handle arm with respect to the drive shaft; and an annular elastic member (in figure 3, unnumbered annular elastic member disposed on an inner periphery of the right end of tubular member 24) disposed between the shaft member and the tubular member in order to regulate falling off of the tubular member from the shaft member.

With respect to claim 2, Ikebukuro discloses the handle assembly for a spinning reel according to claim 1, wherein the shaft member 18 includes an arrangement portion (in figure 3, the “arrangement portion” of the shaft member 18 is considered to be the outer peripheral surface of shaft 18 around with the annular elastic member is situated) configured to dispose the elastic member, and the tubular member includes an abutting portion (in figure 3, the abutting portion is considered to be the annular groove or annular recessed area at the right end of tubular member 24) configured to contact the elastic member.

With respect to claim 3, Ikebukuro discloses the handle assembly for a spinning reel according to claim 2, wherein the arrangement portion is an annular recess that is recessed from an outer peripheral surface of the shaft member and extends in a circumferential direction (in figure 3, the arrangement portion is considered to be the annular recesses/groove of the threaded portion), and the abutting portion is a step portion (in figure 3, the abutting portion is considered to be the annular groove or annular recessed area at the right end of tubular member 24)  having a bottom surface whose diameter is larger than a diameter of an inner peripheral surface of the tubular member.

With respect to claim 4, Ikebukuro discloses the handle assembly for a spinning reel according to claim 3, wherein the step portion extends annularly (figure 3 shows the step portion, which accommodates the annular elastic member, is annular).

With respect to claim 5, Ikebukuro discloses the handle assembly for a spinning reel according to claim 3, wherein in a state where the elastic member is disposed in the annular recess, a part of the elastic member is disposed outside the outer peripheral surface of the shaft member so as to contact a wall portion of the step portion (figure 3 shows the annular elastic element disposed outside the thread groove and contacts a wall of the tubular member 24).

With respect to claim 6, Ikebukuro discloses the handle assembly for a spinning reel according to claim 5, wherein the wall portion of the step portion extends radially inward from the bottom surface of the step portion (figure 3 shows the wall portio of the step portion extending radially inward, i.e., toward the shaft 18).

With respect to claim 7, Ikebukuro discloses the handle assembly for a spinning reel according to claim 6, wherein the elastic member is configured to contact the wall portion of the step portion so as to regulate the falling off of the tubular member from the shaft member in a case where the tubular member moves away from the handle arm in an axial direction (figure 3). 

With respect to claim 8, Ikebukuro discloses the handle assembly for a spinning reel according to claim 1, wherein the tubular member 24 includes a first end portion located closer to the drive shaft and a second end portion located closer to the handle arm, and an inner peripheral surface of the second end portion has a tapered portion whose diameter is enlarged toward the handle arm (figure 3, inner peripheral portion of tubular member 24 that accommodates member 30 at the left end has an enlarged diameter compared to the inner peripheral surface diameter of the tubular member 24 that extends toward the gear 16).

With respect to claim 11, Ikebukuro discloses a spinning reel comprising: a drive shaft 17; and the handle assembly according to claim 1 configured to be integrally rotatable with the drive shaft.

With respect to claim 12, Ikebukuro discloses the spinning reel according to claim 11, wherein in a state where the shaft member 18 is mounted on the drive shaft 17 so as to be integrally rotatable therewith, the tubular member 24 is held between the drive shaft and the cover member, and the cover member is held between the handle arm and the tubular member.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a cover member configured to cover the tubular member, wherein the cover member is configured to contact the handle arm and the tubular member in an axial direction, and the tubular member is configured to contact the drive shaft and the cover member in the axial direction.  Claim 10 depends from claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito is cited to show a handle assembly having a cover member for a spinning reel. Tunoda et al is cited to show a handle assembly for a spinning reel and what appears to be an annular elastic member between element 14 and 15.  Takamatsu is cited to show a shaft member screwed into the tubular member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/